                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:18-CV-256-CHL


DONALD JOE SMITH, JR.,                                                                 Plaintiff,

v.

COMMISSIONER OF SOCIAL SECURITY,                                                    Defendant.

                         MEMORANDUM OPINION AND ORDER

       On April 24, 2018, Donald Joe Smith, Jr. (“Smith”) filed this lawsuit against the

Commissioner. (DN 1.) Smith represented himself throughout the course of the action. On July

31, 2018, the Court ordered Smith to file a memorandum of law and a fact and law summary setting

forth his position. (DN 12, at PageID # 875.) Smith has not done so. Accordingly, for the reasons

set forth herein, the Court DISMISSES THIS ACTION WITH PREJUDICE.

I.     PROCEDURAL BACKGROUND

       Smith initiated this lawsuit on April 24, 2018.          (DN 1.)     Smith challenged the

Commissioner’s denial of his application for supplemental security benefits. (DN 10-2, at PageID

# 78.) On July 23, 2018, the Commissioner filed an Answer to Smith’s Complaint (DN 9) and the

Administrative Record of the case (DN 10). On July 27, 2018, Smith consented to United States

Magistrate Judge jurisdiction over his case (DN 11). On July 31, 2018, the Court entered an order

requiring Smith to submit certain materials within sixty (60) days. (DN 12.) The Court stated as

follows:

       1.     Within sixty (60) days after the filing of the answer and the administrative
       record LR 83.11(c)(1), the plaintiff must set forth his/her position by an appropriate
       memorandum of law specifying, inter alia, the numbered findings of the final
       decision with which exception is taken and the specific errors alleged. Any such
       motion/memorandum shall be accompanied by a Fact and Law Summary on form




                                                 1
       supplied by the Court. Failure of the plaintiff to comply with this provision may
       constitute grounds for dismissing the complaint.

       …

       5.     No extension of time for complying with the terms of this order shall be
       granted absent a showing of good cause.

(DN 12, at PageID # 875-76 (emphasis added).)

       Sixty days after the Commissioner filed an answer and the administrative record was

September 21, 2018. Accordingly, the deadline for Smith to file a memorandum of law and fact

and law summary was September 21, 2018. Smith did not file anything prior to that deadline.

       On November 5, 2018, the Court ordered Smith to “SHOW CAUSE as to why he did not

file the required memorandum prior to the deadline imposed by the Court no later than November

19, 2018.” (DN 13, at PageID # 879.) Smith did not file anything prior to that deadline.

       On December 17, 2018, the Court issued a second show cause order, ordering Smith to

“show cause as to why he did not file the required supporting memorandum and fact and law

summary in compliance with the Court’s July 31, 2018 Order (DN 12) or respond to the Court’s

November 5, 2018 Order (DN 13).” (DN 14, at PageID # 881.) Additionally, the Court advised

Smith of his obligations as a pro se plaintiff:

       Pro se plaintiffs must comply with court orders and deadlines. Jourdan v. Jabe,
       951 F.2d 108, 110 (6th Cir. 1991). A pro se plaintiff’s failure to comply with court
       deadlines can lead to dismissal of the complaint. Id. Moreover, all pro se litigants
       must provide written notice of a change of residential address, and if different,
       mailing address, to the Clerk of Court and to the opposing party or its counsel. LR
       5.2(e). Failure to notify the Clerk of Court of an address change may result in
       dismissal of the litigant’s case or other appropriate sanctions. Id. Smith has not
       notified the Court of any change in address.

(Id. at 880-81.) The Court set a deadline for compliance of January 25, 2019. (Id.) The Court

noted in its Order that its November 5, 2018 Order had not been returned by the Post Office. (Id.

at 880.) However, out of an abundance of caution, the Court ordered the Commissioner to advise



                                                  2
the Court if there was any reason to believe the Court’s information regarding Smith’s address was

incorrect. (Id. at 881.) The Court received no such notice.

       While the Court received no filing from Smith by the January 25, 2019 deadline, all matters

to which the United States was a party were stayed from January 4, 2019 to January 28, 2019

pursuant to General Order 2019-01, Amended General Order 2019-01, and General Order 2019-

02 due to the government shutdown. Accordingly, on February 5, 2019, the Court entered an order

extending Smith’s deadline to comply with the Court’s Second Show Cause Order through

February 19, 2019. (DN 15.) The Court explicitly warned Smith that failure to comply might

result in dismissal of his complaint. (Id.) Smith did not comply.

       To date, Smith has not filed a memorandum of law or a fact and law summary or any

response to the Court’s show cause orders.

II.    DISCUSSION

       “It is well settled that a district court has the authority to dismiss sua sponte a lawsuit for

failure to prosecute.” Carpenter v. City of Flint, 723 F.3d 700, 703 (6th Cir. 2013) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 629-30 (1962) and Carter v. City of Memphis, 636 F.2d 159, 161

(6th Cir. 1980)). “The power to invoke this sanction is necessary in order to prevent undue delays

in the disposition of pending cases and to avoid congestion in the calendars of the District Courts.”

Link, 370 U.S. at 629-30. This is true even in cases where the plaintiff is pro se. While federal

courts generally afford pro se litigants some leniency on matters that require legal sophistication,

such as formal pleading rules, “the same policy does not support leniency from court deadlines

and other procedures readily understood by laypersons, particularly where there is a pattern of

delay or failure to pursue a case.” Thomas v. Liles, No. 3:16-CV-251-JHM, 2016 U.S. Dist. LEXIS




                                                 3
124755, *1-2 (W.D. Ky. Sept. 14, 2016) (citing Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.

1991)).

          Here, the Court has repeatedly warned Smith about the potential consequences of failure

to comply with Court Orders.        The Court gave Smith multiple opportunities to cure his

deficiencies, and even attempted to confirm it did not have an incorrect address. Nonetheless,

Smith has failed to respond to no less than four orders of the Court causing this matter to stagnate

for nearly eight months. Accordingly, the Court finds that it is left with no choice but to dismiss

his case, with prejudice, for failure to prosecute and failure to comply with the Court’s orders.

                                             ORDER

          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED WITH

PREJUDICE.




cc: Counsel of record
    March 22, 2019




                                                 4
